Martin, J.
delivered the opinion of the court. The plaintiff complains, that the defendant recorder of mortgages, improperly insists in the certificates, he requires of him *485a donation made, by a third person to his, the plaintiffs children; whereby he has lost several pieces of real property, the purchasers being deterred, seeing the mention of the donation in the certificates.
There was judgment for the defendant, and the plaintiffs appealed.
His counsel has urged, that
1. The books for the record of mortgage, and that of donations are distinct and different, and are kep| in the same office for the sake of convenience only.
2. The recorder in his certificates, is to mention such mortgages as appear in the registry of mortgages only.
3. The registry of donations, is kept for quite different purposes than that of mortgages, and concern donors and donees only.
4. The deed of donation in the present case, can have no effect as a mortgage, it being no donation of a determinate thing moveable or immoveable; there is no description of the thing given, nor is its value mentioned.
5. We think the parish court did not err.
The donation was made under the Old Code, which required the recorder to record all donations presented to him for that pur*486pose, 464 art 56, and to deliver to any pc. - son, who shall request a certificate of the. mortgage, and donations recorded in his book, and if no such thing exists his certificate shall contain a declaration of it, id. 466 art. 58. The New Code has a similar provision, 3356.
The recorder of make mention in his certificates of ail donations recorded, and he has no discretion to exercise as to the validity oref-fect of the acts recorded.
The recorder must make mention on his certificate, if all donations recorded, he has . . . . no discretion to exercise as to the validity or - , , , effect oí the acts recorded*
-r-< i» . ¡ ti i ii It is therefore ordered, adjudged and de- , , , . - „ . . . creed, that the judgment or the parish court be affirmed with cootó-